Citation Nr: 0738756	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1990 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Regional Office (RO) that granted service connection for 
hearing loss in the left ear, and denied service connection 
for hearing loss in the right ear.  A noncompensable 
evaluation was assigned for the hearing loss in the left ear, 
and the veteran disagreed with the rating assigned for this 
disability, and with the denial of her claim for service 
connection for defective hearing in the right ear.


FINDINGS OF FACT

1.  The veteran's preexisting hearing loss in her right ear 
did not increase in severity during service.

2.  Service connection has been established only in the left 
ear.

3.  The veteran has Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  A hearing loss in the right ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for an initial compensable evaluation for 
hearing loss in the left have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in February 2005, April 2005 and June 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, including the need to submit evidence 
of a current disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  By letter dated in December 2006, the 
RO provided the requisite notice concerning a claim for an 
increased rating and of the evidence needed to establish a 
disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
medical records and a VA examination report.  In this regard, 
the Board acknowledges that the veteran referred to treatment 
from a private medical provider for her hearing loss.  The 
Board observes that the RO wrote the physician on two 
occasions requesting that she furnish medical records of her 
treatment of the veteran, but that no response was received.  
The veteran was advised by an April 2005 letter that the 
second request was needed and that it was ultimately her 
responsibility to obtain the evidence.  In addition, at the 
hearing, it was agreed that the record would remain open for 
60 days to afford the veteran the opportunity to procure 
records from her private physician.  No additional evidence 
has been forthcoming.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Factual Background

The evidence considered includes an audiometric test 
performed on the entrance examination in December 1989 shows 
that the hearing threshold levels in decibels in the right 
ear were 20, 15, 30, 25, and 25, at 500, 1000, 2,000, 3,000 
and 4,000 Hertz, respectively.  The only other audiometric 
test conducted during active service was at the time of the 
separation examination in January 1992.  That test disclosed 
that the hearing threshold levels in decibels in the right 
ear were 15, 20, 20, 30, and 20 at 500, 1000, 2,000, 3,000 
and 4,000 Hertz, respectively.  

An audiometric test conducted during an examination for the 
Reserves in November 1993 revealed that the hearing threshold 
levels in decibels in the right ear were 20, 30, 25, 25, and 
25, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  

The veteran was afforded an audiometric test by the VA in 
September 2005.  She asserted that she was exposed to 
excessive noise in service, during qualification practice.  
She denied any acoustic trauma other than during service.  
The audiometric test disclosed that the hearing threshold 
levels in decibels in the 
right ear were 15, 35, 35, 35, and 30, at 500, 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 30, 40, 40, 40, and 25.  Speech discrimination 
was 88 percent in the right ear and 96 percent in the left 
ear.  It was concluded that the veteran had a mild 
sensorineural hearing loss, bilaterally.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
including at a hearing before the undersigned, the service 
medical records, and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Service connection-hearing loss in the right ear

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993)

As noted above, the veteran claims that the hearing loss in 
her right ear is due to acoustic trauma in service.  She 
reports that there was a lot of rifle fire and grenade noise 
during basic training.  

The only evidence supporting the veteran's claim consists of 
her statements.  In contrast, the Board emphasizes that 
following the January 2005 VA examination, the examiner noted 
that she had reviewed the claims folder.  She commented that 
the veteran had a mild hearing loss in the right ear when she 
entered service.  In addition, the examiner observed that the 
veteran's hearing was essentially the same at the time of her 
separation from service.  Accordingly, the Board finds that 
it cannot be concluded that the preexisting hearing loss 
increased in severity during service.  The Board further 
notes that hearing loss disability in the right ear was first 
documented on the September 2005 VA audiometric test.  The 
Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding her 
hearing loss.  Since the veteran is not a medical expert, she 
is not competent to express an authoritative opinion 
regarding either her medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss in the right ear.

	II.  Increased rating-hearing loss in the left ear

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hearing loss in the 
left ear, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity to 
Level XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 
4.85(f) and Part 4, Diagnostic Code 6100 to 6110. 

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The results of the audiometric tests conducted on the 
September 2005 VA examination establish that the veteran has 
Level I hearing in her service-connected left ear.  For 
purposes of evaluating the hearing loss in the left ear, the 
Board must initially assume that the veteran has Level I 
hearing in her nonservice-connected left ear.  This results 
in a noncompensable rating for the right ear.  The veteran's 
allegations regarding the severity of her left ear hearing 
loss are of less probative value than the medical findings on 
examination.  

Moreover, the Board notes that the veteran does not have an 
exceptional pattern of hearing for application of 38 C.F.R. 
§ 4.86, as she does not have pure tone thresholds of at least 
55 decibels at any of the frequencies, nor does she have a 70 
decibels loss at 2000 hertz.  

Finally, as the veteran does not have hearing loss in the 
service-connected left ear to a degree of 10 percent, the 
provisions of 38 U.S.C.A. § 1160(a) pertaining compensation 
of paired organs is not for consideration.  See 38 C.F.R. 
§ 3.383(a)(3).

For the reasons set forth above, the preponderance of the 
evidence is against the claim for entitlement to a 
compensable evaluation for left ear hearing loss at any point 
during the course of the appeal.



ORDER

Service connection for hearing loss in the right ear is 
denied.

An initial compensable evaluation for hearing loss in the 
left ear is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


